Mekkick, 0. J.
We find in the application for a rehearing in this case, the following passage :
“ Time is wanting to express our views fully.' We respectfully refer the majority of the court to the opinion of Judge Spoffoed, in connection with what we hastily suggest. We will not say that that opinion is unanswerable; although in our humble opinion no answer suggests itself. But we submit, that that opinion should be refuted, or should control the decision of this case, in the interest of the jurisprudence oLour State.
If there be an answer, let it be given, and the decision of your honors be vindicated.”
The high standing of the gentlemen who have applied for the rehearing in this case, requires from us some notice of the petition for a rehearing so extraordinary in its tone. We have hitherto supposed that we had discharged our dutj', when we had respectfully considered each others opinions and decided each individual case, upon the reasons applicable to it. We were not aware that we owed to counsel or the public, the duty of combatting the *452opinion of the Judge who might be unable to concur with the majority in opinion, neither had we surmised the way, or learned precisely, how we were to be informed, and on what occasions it would be necessary and proper to vindicate any particular decision of this court.
We thought that in the case before us, all that was required of either the minority or majority of the court was, that the case should be so decided that injustice should not be done under the law to the one party or the other.
The majority of the court did not believe, that in a proceeding striati juris, they were bound to enlarge the letter of the law, in order to embrace and mulct a tutor in damages for the benefit of his wards, whom he was endeavoring to serve to the best of his abilities; nor did they think that the question in this controversy had already been adjudged against the defendant in the former suit.
The minority of the court have entertained, and with marked ability expressed, different views, which are entitled to the same respect, although not decisive of the matters in controversy, as the opinion of the majority of this court, and no more. Neither the opinion of the majority nor minority was written to catch the approbation of this or that man, (motives unworthy of any judicial tribunal, whose sole object should be to do justice in each case, according to the laws of the land.) Nor can it be permitted to any one, how respectable soever his standing may be, so far to forget in his official intercourse with this tribunal, what is due to it, as to point out, under the pretence of its interest to jurisprudence, what particular opinions are worthy of favor, and what need to be vindicated by the court.
A majority of the court are of the opinion, that justice has been done between these parties to this suit.
Rehearing refused ; and inasmuch as the application for a rehearing is considered disrespectful to the court, it is ordered that the same be taken from the files by the Olerk, and returned to the counsel who filed it.